DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant’s amendments and arguments, filed 27 September 2021, with respect to rejections under 35 U.S.C. § 103 in view of Blount and Yalpani have been fully considered and are persuasive. Applicant has amended the claims such that the there is a carbonyl precursor which sugar and that the material comprises not more than 3% sulfur w/w.  The rejections under 35 U.S.C. § 103 in view of Blount and Yalpani have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest is that of Blount and Yalpani (cited in the previous rejection).
Blount teaches a flame retardant material comprising the reaction product of an amino compound, an aldehyde, a phosphorus oxyacid, and an organic compound (Abstract, [0010-0014]).
Blount does not teach that the carbonyl precursor is a sugar or the presence of phosphorus pentoxide.
Yalpani teaches that phosphorus pentoxide can be used to phosphorylate lignin but does not teach the presence of sugar as a carbonyl precursor.
At the time of filing no art was found that could be used alone or in combination with other prior art, including the cited prior art, which would have rendered the instant claims anticipated or obvious to a person having ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 


/Andrew J. Oyer/Primary Examiner, Art Unit 1767